 1   THE AARONS LAW FIRM, APC
 2   Martin I. Aarons, Bar No. 233879
     maarons(%aaronslawfirm.com
 3   Shannon H.P. Ward, Bar No. 308280
 4   shannon(%aaronslawfirm.com
     16000 Ventura Boulevard, Suite 850
 5   Encino, CAP 1436
 6   Telephone: 818.794.9250

 7   Attorneys for Plaintiff, Jack Engel
 8
     MORGAN, LEWIS & BOCKIUS LLP
 9   Kathryn T. McGuigan, Bar No. 232112
     kathryn.mcguigan@mprganlewis.com
10   George^S. Henjamm, Bar No. 273240
      ;eorge.benj amm@morganlewis.com
11   ?00 South GrancTAvenue
            /-Second Floor
12   Los Angeles, CA 90071-3132
     TelY"+T2T3.6l2.2500^
13   Fax: +1.213.612.2501
14   Attorneys for Defendant
     CHARTER COMMUNICATIONS, LLC
15   (erroneously sued as Charter Communications)
16

17                           UNITED STATES DISTRICT COURT

18                        CENTRAL DISTRICT OF CALIFORNIA

19

20   Jack Engel,                               Case No. 5:19-cv-00074-PSG-KK

21                      Plaintiff,             STIPULATED PROTECTIVE
                                               ORDER
22                 V.
                                               First Amended Complaint Filed:
23   Time Warner Cable, Charter                October 3, 2018
     Communications^ Spectrum, and DOES        (San Bernardino Superior Court)
24   1 through 10, inclusive                   Trial Date: None Set.

25                      Defendants.

26

27

28


                               STIPULATED PROTECTIVE ORDER
 1 || Plaintiff JACK ENGEL ("Plaintiff) and Defendant CHARTER
 2 || COMMUNICATIONS, LLC (collectively "the parties") hereby stipulate by and
 3 || through their respective attorneys of record as follows:

 4 || 1. A. PURPOSES AND LIMITATIONS
 5 || Discovery in this action is likely to involve production of confidential,

 6 proprietary, or private information for which special protection from public

 7 || disclosure and from use for any purpose other than prosecuting this litigation may be

 8 || warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

 9 || the following Stipulated Protective Order. The parties acknowledge that this Order

10 || does not confer blanket protections on all disclosures or responses to discovery and

11 || that the protection it affords from public disclosure and use extends only to the

12 II limited information or items that are entitled to confidential treatment under the

13 || applicable legal principles. The parties further acknowledge, as set forth in Section

14 || 12.3, below, that this Stipulated Protective Order does not entitle them to file

15 || confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

16 || that must be followed and the standards that will be applied when a party seeks

17 || permission from the court to file material under seal.

18 || B. GOOD CAUSE STATEMENT
19 || This action is likely to involve trade secrets, third party private information,

20 || and other valuable proprietary information for which special protection from public

21 || disclosure and from use for any purpose other than prosecution of this action is

22 || warranted. Such private, confidential and proprietary materials and information

23 || consist of, among other things, confidential business or financial information,

24 || information regarding confidential business practices, or other confidential research,

25 || development, or commercial information (including information implicating privacy

26 || rights of third parties), information otherwise generally unavailable to the public, or

27 which may be privileged or otherwise protected from disclosure under state or federal

28 || statutes, court rules, case decisions, or common law. Accordingly, to expedite the


                              STIPULATED PROTECTIVE ORDER
 1 || flow of information, to facilitate the prompt resolution of disputes over

 2 confidentiality of discovery materials, to adequately protect information the parties

 3 || are entitled to keep confidential, to ensure that the parties are permitted reasonable

 4 || necessary uses of such material in preparation for and in the conduct of trial, to

 5 || address their handling at the end of the litigation, and serve the ends of justice, a

 6 || protective order for such information is justified in this matter. It is the intent of the

 7 || parties that information will not be designated as confidential for tactical reasons and

 8 || that nothing be so designated without a good faith belief that it has been maintained

 9 || in a confidential, non-public manner, and there is good cause why it should not be

10 || part of the public record of this case.

11 || 2. DEFINITIONS
12 || 2.1 Action: this pending federal lawsuit, entitled, Jack Engel v. Time

13 || earner C^/e, ^ a/. Case Number, 5:19-CV-00074-PSG-KK.

14 || 2.2 Challenging Party: a Party or Non-Party that challenges the designation

15 || of information or items under this Order.

16 || 2.3 "CONFIDENTIAL" Information or Items: information (regardless of

17 || how it is generated, stored or maintained) or tangible things that qualify for protection

18 || under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

19 11 Cause Statement.

20 || 2.4 Counsel: Outside Counsel of Record and House Counsel (as well as

21 || their support staff).
22 || 2.5 Desienatms Party: a Party or Non-Party that designates information or

23 || items that it produces in disclosures or in responses to discovery as

24 || "CONFIDENTIAL."

25 || 2.6 Disclosure or Discovery Material: all items or information, regardless

26 || of the medium or manner in which it is generated, stored, or maintained (including,

27 || among other things, testimony, transcripts, and tangible things), that are produced or

28 || generated in disclosures or responses to discovery in this matter.


                                STIPULATED PROTECTIVE ORDER
 1         2.7 Expert: a person with specialized knowledge or experience in a matter

2    pertinent to the litigation who has been retained by a Party or its counsel to serve as

 3   an expert witness, investigator, or as a consultant in this Action.

4          2.8 House Counsel: attorneys who are employees of a party to this Action.

 5   House Counsel does not include Outside Counsel of Record or any other outside

 6   counsel.

 7         2.9 Non-Party: any natural person, partnership, corporation, association, or

 8   other legal entity not named as a Party to this action.

 9         2.10 Outside Counsel of Record: attorneys who are not employees of a party

10   to this Action but are retained to represent or advise a party to this Action and have

11   appeared in this Action on behalf of that party or are affiliated with a law firm which

12   has appeared on behalf of that party, and includes support staff.

13         2.11 Party: any party to this Action, including all of its officers, directors,

14   employees, consultants, retained experts, and Outside Counsel of Record (and their

15   support staffs).

16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or

17   Discovery Material in this Action.

18         2.13 Professional Vendors: persons or entities that provide litigation support

19   services (e.g., photocopying, videotaping, translating, preparing exhibits or

20   demonstrations, and organizing, storing, or retrieving data in any form or medium)

21   and their employees and subcontractors.

22         2.14 Protected Material: any Disclosure or Discovery Material that is

23   designated as "CONFIDENTIAL."

24          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material

25   from a Producing Party.

26   3. SCOPE

27          The protections conferred by this Stipulation and Order cover not only

28   Protected Material (as defined above), but also (1) any information copied or


                               STIPULATED PROTECTIVE ORDER
 1 || extracted from Protected Material; (2) all copies, excerpts, summaries, or

 2 || compilations of Protected Material; and (3) any testimony, conversations, or

 3 || presentations by Parties or their Counsel that might reveal Protected Material.

 4 || Any use of Protected Material at trial shall be governed by the orders of the

 5 || trial judge. This Order does not govern the use of Protected Mlaterial at trial.

 6 || 4. DURATION
 7 || Even after final disposition of this litigation, the confidentiality obligations

 8 || imposed by this Order shall remain in effect until a Designating Party agrees

 9 || otherwise in writing or a court order otherwise directs. Final disposition shall be

10 || deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

11 || or without prejudice; and (2) final judgment herein after the completion and

12 || exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

13 || including the time limits for filing any motions or applications for extension of time

14 || pursuant to applicable law.

15 || 5. DESIGNATING PROTECTED MATERIAL
16 II 5.1 Exercise of Restraint and Care in Designating Material for Protection.

17 || Each Party or Non-Party that designates information or items for protection under

18 || this Order must take care to limit any such designation to specific material that

19 qualifies under the appropriate standards. The Designating Party must designate for

20 || protection only those parts of material, documents, items, or oral or written

21 || communications that qualify so that other portions of the material, documents, items,

22 || or communications for which protection is not warranted are not swept unjustifiably

23 II within the ambit of this Order.

24 || Mass, indiscriminate, or routinized designations are prohibited. Designations

25 that are shown to be clearly unjustified or that have been made for an improper

26 || purpose (e.g., to unnecessarily encumber the case development process or to impose

27 || unnecessary expenses and burdens on other parties) may expose the Designating

28 || Party to sanctions.


                               STIPULATED PROTECTIVE ORDER
 1 || If it comes to a Designating Party's attention that information or items that it

 2 || designated for protection do not qualify for protection, that Designating Party must

 3 || promptly notify all other Parties that it is withdrawing the inapplicable designation.

 4 || 5.2 Manner and Timing of Designations. Except as otherwise provided in

 5 || this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

 6 || stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 7 || under this Order must be clearly so designated before the material is disclosed or

 8 || produced.

 9 || Designation in conformity with this Order requires:

10 || (a) for information in documentary form (e.g., paper or electronic

11 || documents, but excluding transcripts of depositions or other pretrial or trial

12 || proceedings), that the Producing Party affix at a minimum, the legend

13 || "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that

14 || contains protected material. If only a portion or portions of the material on a page

15 || qualifies for protection, the Producing Party also must clearly identify the protected

16 || portion(s) (e.g., by making appropriate markings in the margins).

17 || A Party or Non-Party that makes original documents available for inspection

18 || need not designate them for protection until after the inspecting Party has indicated

19 || which documents it would like copied and produced. During the inspection and

20 || before the designation, all of the material made available for inspection shall be

21 || deemed "CONFIDENTIAL." After the inspecting Party has identified the documents

22 || it wants copied and produced, the Producing Party must determine which documents,

23 || or portions thereof, qualify for protection under this Order. Then, before producing

24 || the specified documents, the Producing Party must affix the "CONFIDENTIAL

25 || legend" to each page that contains Protected Material. If only a portion or portions

26 || of the material on a page qualifies for protection, the Producing Party also must

27 || clearly identify the protected portion(s) (e.g., by making appropriate markings in the

28 || margins).


                               STIPULATED PROTECTIVE ORDER
 1 (b) for testimony given in depositions that the Designating Party

 2 || identify the Disclosure or Discovery Material on the record, before the close of the

 3 || deposition all protected testimony.

 4 || (c) for information produced in some form other than documentary

 5 || and for any other tangible items, that the Producing Party affix in a prominent place

 6 || on the exterior of the container or containers in which the information is stored the

 7 || legend "CONFIDENTIAL." If only a portion or portions of the information warrants

 8 || protection, the Producing Party, to the extent practicable, shall identify the protected

 9 || portion(s).
10 || 5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent

11 || failure to designate qualified information or items does not, standing alone, waive

12 || the Designating Party's right to secure protection under this Order for such material.

13 || Upon timely correction of a designation, the Receiving Party must make reasonable

14 || efforts to assure that the material is treated in accordance with the provisions of this

15 || Order.

16 || 6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
17 || 6.1 Timing of Challenges. Any Party or Non-Party may challenge a

18 || designation of confidentiality at any time that is consistent with the Court's

19 || Scheduling Order.
20 || 6.2 Meet and Confer. The Challenging Party shall initiate the dispute

21 || resolution process under Local Rule 37.1 et seq.

22 || 6.3 The burden of persuasion in any such challenge proceeding shall be on

23 || the Designating Party. If after an appropriate meet and confer process the Parties still

24 || cannot agree that a confidential designation either remain or be withdrawn, the

25 || Designating party may file a motion with the Court seeking to uphold any or all

26 || designations that are the subject of the objection; or the Challenging Party may file a

27 || motion with the Court seeking that any or all designations be withdrawn that are the

28 || subject of the objection. Frivolous challenges, and those made for an improper


                               STIPULATED PROTECTIVE ORDER
 1 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

 2 may expose the Challenging Party to sanctions. Unless the Designating Party has

 3 || waived or withdrawn the confidentiality designation, all parties shall continue to

 4 || afford the material in question the level of protection to which it is entitled under the

 5 || Producing Party's designation until the Court rules on the challenge.

 6 || 7. ACCESS TO AND USE OF PROTECTED MATERIAL
 7 || 7.1 Basic Principles. A Receiving Party may use Protected Material that

 8 || is disclosed or produced by another Party or by a Non-Party in connection with this

 9 || Action only for prosecuting, defending, or attempting to settle this Action. Such

10 || Protected Material may be disclosed only to the categories of persons and under the

11 || conditions described in this Order. When the Action has been terminated, a

12 || Receiving Party must comply with the provisions of section 13 below (FINAL

13 || DISPOSITION).
14 || Protected Material must be stored and maintained by a Receiving Party at a

15 || location and in a secure manner that ensures that access is limited to the persons

16 II authorized under this Order.

17 II 7.2 Disclosure of "CONFIDENTIAL" Information or Items. Unless

18 || otherwise ordered by the court or permitted in writing by the Designating Party, a

19 || Receiving Party may disclose any information or item designated

20 || "CONFIDENTIAL" only to:

21 || (a) the Receiving Party, the Receiving Party's Outside Counsel of

22 || Record in this Action, as well as employees of said Outside Counsel of Record to

23 || whom it is reasonably necessary to disclose the information for this Action;

24 || (b) current or former officers, directors, and employees (including

25 House Counsel) of the Receiving Party to whom disclosure is reasonably necessary

26 || for this Action;

27 || (c) Experts (as defined in this Order) of the Receiving Party to whom

28 || disclosure is reasonably necessary for this Action and who have signed the


                               STIPULATED PROTECTIVE ORDER
 1 || "Acknowledgment and Agreement to Be Bound" (Exhibit A);

2 || (d) the court and its personnel;
 3 || (e) court reporters and their staff;

 4 || (f) professional jury or trial consultants, mock jurors, and

 5 || Professional Vendors to whom disclosure is reasonably necessary for this Action and

 6 || who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

 7 || (g) the author or recipient of a document containing the information

 8 || or a custodian or other person who otherwise possessed or knew the information;

 9 || (h) during their depositions, witnesses, and attorneys for witnesses,

10 || in the Action to whom disclosure is reasonably necessary provided: (1) the deposing

11 || party requests that the witness sign the form attached as Exhibit A hereto; and (2)

12 they will not be permitted to keep any confidential information unless they sign the

13 || "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise

14 agreed by the Designating Party or ordered by the court. Pages of transcribed

15 deposition testimony or exhibits to depositions that reveal Protected Material may be

16 separately bound by the court reporter and may not be disclosed to anyone except as

17 || permitted under this Stipulated Protective Order; and

18 || (i) any mediator or settlement officer, and their supporting

19 || personnel, mutually agreed upon by any of the parties engaged in settlement

20 II discussions.

21 || 8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22 || OTHER LITIGATION
23 || If a Party is served with a subpoena or a court order issued in other litigation

24 that compels disclosure of any information or items designated in this Action as

25 || "CONFIDENTIAL," that Party must:

26 (a) promptly notify in writing the Designating Party. Such

27 || notification shall include a copy of the subpoena or court order;

28 || (b) promptly notify in writing the party who caused the subpoena or


                              STIPULATED PROTECTIVE ORDER
 1 order to issue in the other litigation that some or all of the material covered by the

 2 || subpoena or order is subject to this Protective Order. Such notification shall include

 3 || a copy of this Stipulated Protective Order; and

 4 || (c) cooperate with respect to all reasonable procedures sought to be

 5 || pursued by the Designating Party whose Protected Material may be affected.

 6 || If the Designating Party timely seeks a protective order, the Party served with

 7 || the subpoena or court order shall not produce any information designated in this

 8 || action as "CONFIDENTIAL" before a determination by the court from which the

 9 || subpoena or order issued, unless the Party has obtained the Designating Party's

10 || permission. The Designating Party shall bear the burden and expense of seeking

11 || protection in that court of its confidential material and nothing in these provisions

12 || should be construed as authorizing or encouraging a Receiving Party in this Action

13 || to disobey a lawful directive from another court.

14 || 9. A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
15 || IN THIS LITIGATION
16 || (a) The terms of this Order are applicable to information produced

17 || by a Non-Party in this Action and designated as "CONFIDENTIAL." Such

18 || information produced by Non-Parties in connection with this litigation is protected

19 by the remedies and relief provided by this Order. Nothing in these provisions should

20 || be construed as prohibiting a Non-Party from seeking additional protections.

21 || (b) In the event that a Party is required, by a valid discovery request,

22 || to produce a Non-Party's confidential information in its possession, and the Party is

23 || subject to an agreement with the Non-Party not to produce the Non-Party's

24 || confidential information, then the Party shall:

25 (1) promptly notify in writing the Requesting Party and the
26 || Non-Party that some or all of the information requested is subject to a confidentiality

27 || agreement with a Non-Party;

28 || (2) promptly provide the Non-Party with a copy of the


                               STIPULATED PROTECTIVE ORDER
 1 || Stipulated Protective Order in this Action, the relevant discovery request(s), and a

2 || reasonably specific description of the information requested; and

 3 || (3) make the information requested available for inspection by

4 || the Non-Party, if requested.

 5 || (c) If the Non-Party fails to seek a protective order from this court

 6 || within 14 days of receiving the notice and accompanying information, the Receiving

 7 Party may produce the Non-Party's confidential information responsive to the

 8 discovery request. If the Non-Party timely seeks a protective order, the Receiving

 9 Party shall not produce any information in its possession or control that is subject to

10 || the confidentiality agreement with the Non-Party before a determination by the court.

11 || Absent a court order to the contrary, the Non-Party shall bear the burden and expense

12 of seeking protection in this court of its Protected Material.

13 || 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14 || If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

15 || Protected Material to any person or in any circumstance not authorized under this

16 || Stipulated Protective Order, the Receiving Party must immediately (a) notify in

17 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

18 || to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

19 persons to whom unauthorized disclosures were made of all the terms of this Order,

20 || and (d) request such person or persons to execute the "Acknowledgment and

21 || Agreement to Be Bound" that is attached hereto as Exhibit A.

22 || 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23 || PROTECTED MATERIAL
24 || When a Producing Party gives notice to Receiving Parties that certain

25 inadvertently produced material is subject to a claim of privilege or other protection,

26 || the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

27 || Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28 || may be established in an e-discovery order that provides for production without prior


                              STIPULATED PROTECTIVE ORDER
 1 || privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 2 || parties reach an agreement on the effect of disclosure of a communication or

 3 || information covered by the attorney-client privilege or work product protection, the

 4 || parties may incorporate their agreement in the stipulated protective order submitted

 5 || to the court.

 6 || 12. MISCELLANEOUS
 7 || 12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8 || person to seek its modification by the Court in the future.

 9 || 12.2 Right to Assert Other Objections. By stipulating to the entry of this

10 || Protective Order no Party waives any right it otherwise would have to object to

11 || disclosing or producing any information or item on any ground not addressed in this

12 || Stipulated Protective Order. Similarly, no Party waives any right to object on any

13 || ground to use in evidence of any of the material covered by this Protective Order.

14 || 12.3 Filing Protected Material. A Party that seeks to file under seal any

15 || Protected Material must comply with Civil Local Rule 79-5. Protected Material may

16 || only be filed under seal pursuant to a court order authorizing the sealing of the

17 || specific Protected Material at issue. If a Party's request to file Protected Material

18 || under seal is denied by the court, then the Receiving Party may file the information

19 || in the public record unless otherwise instmcted by the court.

20 || 13. FINAL DISPOSITION
21 || After the final disposition of this Action, as defined in paragraph 4, within 6

22 || months of a written request by the Designating Party, each Receiving Party must

23 || return all Protected Material to the Producing Party or destroy such material. As used

24 || in this subdivision, "all Protected Material" includes all copies, abstracts,

25 compilations, summaries, and any other format reproducing or capturing any of the

26 || Protected Material. Whether the Protected Material is returned or destroyed, the

27 || Receiving Party must submit a written certification to the Producing Party (and, if

28 || not the same person or entity, to the Designating Party) by the 6 month deadline that


                              STIPULATED PROTECTIVE ORDER
 1 || (1) identifies (by category, where appropriate) all the Protected Material that was
 2 || returned or destroyed and (2) affirms that the Receiving Party has not retained any

 3 || copies, abstracts, compilations, summaries or any other format reproducing or

 4 capturing any of the Protected JVIaterial. Notwithstanding this provision, Counsel are

 5 || entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

 6 || and hearing transcripts, legal memoranda, correspondence, deposition and trial

 7 || exhibits, expert reports, attorney work product, and consultant and expert work

 8 || product, even if such materials contain Protected Material. Any such archival copies

 9 || that contain or constitute Protected Material remain subject to this Protective Order

10 || as set forth in Section 4 (DURATION).

11 || 14. Any violation of this Order may be punished by any and all appropriate

12 || measures including, without limitation, contempt proceedings and/or monetary

13 II sanctions.

14 || IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

161| —y ^...^^ ^
     Dated:-^inr27^019 THE AARONS LAW FIRM, APC

17

18 II Martin I. Aarons
                                                      Shannon H.P. Ward
19 || Attorneys for Plaintiff JACK
                                                      ENGEI:
20

21 || Dated: June 27, 2019 MORGAN, LEWIS & BOCKIUS LLP
22

23                 II         By:_
                                                      KathrynT.McGui^an
                                                      George S. Benjamin
                                                      Attorneys for Defendant
25 || CHAR^ER^COMMUNICATIONS,
                 LLC

27
28


                              STIPULATED PROTECTIVE ORDER
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3
 4
 5   Dated: August 14, 2019
 6                                         Honorable Kenly Kiya Kato
                                           United States District/Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              STIPULATED PROTECTIVE ORDER
Exhibit A
 1 || EXHIBIT A
 2 || ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 |[ I, _ [print or type full name], of
 4 || _ [print or type full address], declare under penalty of perjury

 5 || that I have read in its entirety and understand the Stipulated Protective Order that was

 6 || issued by the United States District Court for the Central District of California on

 7 || [date] in the case ofJack Engel v. Time Warner Cable, etal. Case Number, 5:19-cv-

 8 || 00074-PSG-KK. I agree to comply with and to be bound by all the terms of this

 9 || Stipulated Protective Order and I understand and acknowledge that failure to so

10 || comply could expose me to sanctions and punishment in the nature of contempt. I

11 || solemnly promise that I will not disclose in any manner any information or item that

12 || is subject to this Stipulated Protective Order to any person or entity except in strict

13 || compliance with the provisions of this Order.

14 || I further agree to submit to the jurisdiction of the United States District Court

15 || for the Central District of California for the purpose of enforcing the terms of this

16 || Stipulated Protective Order, even if such enforcement proceedings occur after

17 || termination of this action. I hereby appoint _ [print

18 || or type full name] of_ [print or type
19 || full address and telephone number] as my California agent for service of process in

20 || connection with this action or any proceedings related to enforcement of this

21 || Stipulated Protective Order.

22

23 || Date:
24 || City and State where sworn and signed:

25 11 Printed name:

26 || Signature:
27

28
     DB2/ 36758234.3


                               STIPULATED PROTECTIVE ORDER
